Citation Nr: 0719963	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to October 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on November 18, 2005, by means of video 
conferencing equipment with the appellant in Indianapolis, 
Indiana, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in December 2005.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed May 1978 rating decision denied service 
connection for a nervous condition.

3.  The evidence received since the May 1978 rating decision, 
by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a 
psychiatric disorder.

4.  The veteran has been shown to have schizophrenia that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The May 1978 rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

2.  The evidence received subsequent to the May 1978 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).

3.  Resolving reasonable doubt in favor of the veteran, 
schizophrenia was incurred in active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for schizophrenia, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied by the RO in a rating decision dated in 
May 1978.  The veteran was notified of that decision and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In May 2004, the veteran essentially requested that his claim 
for service connection for a psychiatric disorder be 
reopened.  The October 2004 decision now on appeal denied 
reopening the veteran's claim on the basis that new and 
material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a May 1978 rating decision previously 
considered and denied the veteran's claim for service 
connection for a psychiatric disorder.  In that decision, the 
RO observed that the veteran's service medical records showed 
that he was assessed as having an inadequate personality and 
that he was subsequently hospitalized and administratively 
separated.  It was also noted that he was later diagnosed 
with undifferentiated schizophrenia in October 1977.  
However, there was no evidence relating his current disorder 
to his military service.  Therefore, service connection for a 
nervous condition was denied.
 
The evidence associated with the claims file subsequent to 
the May 1978 rating decision includes private medical 
records, lay statements, records from the Social Security 
Administration (SSA), and hearing testimony as well as the 
veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1978 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  This evidence is certainly new, in 
that it was not previously of record.  The Board also finds 
the private medical records to be material because they 
relate to an unestablished fact that is necessary to 
substantiate the claim.  In particular, the Board notes that 
a private psychologist provided a medical opinion in November 
2005 regarding the etiology of the veteran's current 
schizophrenia.  Therefore, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a 
psychiatric disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in relative equipoise as to whether the veteran has 
schizophrenia related to service.  Resolving the equipoise 
rule in the veteran's favor, the Board concludes that the 
veteran is entitled to service connection for schizophrenia.

The veteran's service medical records indicate that he was 
assessed as having an inadequate personality in September 
1966, and it was recommended that he be administratively 
separated from the Navy because he was unsuitable.  Private 
medical records show an acute psychosis as early as 1974, and 
additional private medical records dated in October 1977 show 
that the veteran was subsequently diagnosed with 
schizophrenia.  In addition, a private psychologist submitted 
a letter in November 2005 in which he indicated that he had 
reviewed the veteran's claims file and opined that the 
veteran's discharge diagnosis of inadequate personality in 
1966 was erroneous and that symptoms of his mental illness 
had actually manifested during his active duty service.   
Moreover, several lay statements were submitted, which 
indicated that the veteran's behavior changed during his 
military service.  As such, the Board finds that there is 
reasonable doubt regarding whether the veteran's current 
schizophrenia had its onset during his period of service.  

To the extent that there is any reasonable doubt as to 
whether the veteran currently has schizophrenia that had its 
onset during his military service, that doubt will be 
resolved in the veteran's favor.  Based on the evidence of 
record, the Board finds that the veteran's current 
schizophrenia was incurred in service.  Accordingly, the 
Board concludes that service connection for schizophrenia is 
warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and service connection for schizophrenia is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


